                                                                                                                                                               10/09/18 1:07PM




 Fill in this information to identify your case:

 Debtor 1                     Richard McKay Osborne, Sr.
                              First Name                    Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number            17-17361
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                 amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                                Unsecured claim
 1                                                                   What is the nature of the claim?              SEE ATTACHMENT               $ $10,575,719.44
              First National Bank of PA
              6990 Heisley Road                                      As of the date you file, the claim is: Check all that apply
              Mentor, OH 44060                                               Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                 $ $10,575,719.44
                                                                                    Value of security:                               - $ $0.00
              Contact phone                                                         Unsecured claim                                    $ $10,575,719.44


 2                                                                   What is the nature of the claim?              SEE ATTACHED                 $ $2,828,150.96
                                                                                                                   amount owed is
                                                                                                                   estimated based on
                                                                                                                   payments made
              RBS Charter One/Citizens
              8715 Mentor Avenue                                     As of the date you file, the claim is: Check all that apply
              Mentor, OH 44060                                               Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?


B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                           Page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy




              17-17361-aih                 Doc 263          FILED 10/09/18                   ENTERED 10/09/18 13:09:23                          Page 1 of 22
                                                                                                                                                              10/09/18 1:07PM




 Debtor 1          Richard McKay Osborne, Sr.                                                       Case number (if known)            17-17361


                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $2,828,150.96
                                                                                    Value of security:                               - $ $0.00
            Contact phone                                                           Unsecured claim                                    $ $2,828,150.96


 3                                                                   What is the nature of the claim?              SEE ATTACHMENT                $ $1,990,000.00
            Chicago Title
            8518 Mentor Avenue                                       As of the date you file, the claim is: Check all that apply
            Mentor, OH 44060                                                 Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $1,990,000.00
                                                                                    Value of security:                               - $ $0.00
            Contact phone                                                           Unsecured claim                                    $ $1,990,000.00


 4                                                                   What is the nature of the claim?              See Attachment                $ $803,251.00
            Erie National Bank
            fka, Lake National Bank                                  As of the date you file, the claim is: Check all that apply
            7402 Center Street                                               Contingent
            Mentor, OH 44060                                                  Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $803,251.00
                                                                                    Value of security:                               - $ $0.00
            Contact phone                                                           Unsecured claim                                    $ $803,251.00


 5                                                                   What is the nature of the claim?              Alimony and Support           $ $360,000.00
            Diane M Osborne
            8255 Morley Rd                                           As of the date you file, the claim is: Check all that apply
            Mentor, OH 44060                                                 Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 6                                                                   What is the nature of the claim?                                            $ $142,091.44
            Mentor Lumber
            7180 Center St


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




           17-17361-aih                Doc 263              FILED 10/09/18                   ENTERED 10/09/18 13:09:23                           Page 2 of 22
                                                                                                                                                              10/09/18 1:07PM




 Debtor 1          Richard McKay Osborne, Sr.                                                       Case number (if known)            17-17361

            Mentor, OH 44060                                         As of the date you file, the claim is: Check all that apply
                                                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?              Professional Services         $ $118,105.41
            William Wuliger, Esq.
            Wuliger & Wuliger                                        As of the date you file, the claim is: Check all that apply
            2003 St Clair Ave                                                Contingent
            Cleveland, OH 44114                                              Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 8                                                                   What is the nature of the claim?              Professional Services         $ $77,725.00
            Rea & Assoc. Inc
            ATTN Ray Ondersin                                        As of the date you file, the claim is: Check all that apply
            7201 Center St                                                   Contingent
            Mentor, OH 44060                                                  Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?              Printing Services             $ $65,346.10
            Donnelley Financial Solutions,
            Inc.                                                     As of the date you file, the claim is: Check all that apply
            35 W Wacker Dr FL 35                                             Contingent
            Chicago, IL 60601                                                Unliquidated
                                                                             Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




           17-17361-aih                Doc 263              FILED 10/09/18                   ENTERED 10/09/18 13:09:23                           Page 3 of 22
                                                                                                                                                              10/09/18 1:07PM




 Debtor 1          Richard McKay Osborne, Sr.                                                       Case number (if known)            17-17361

            Contact phone                                                           Unsecured claim                                    $


 10                                                                  What is the nature of the claim?              Professional Services         $ $30,000.00
            Greenberg Traurig,
            c/o Mimi Bahcall, Esq.                                   As of the date you file, the claim is: Check all that apply
            77 W Wacker Dr Ste 3100                                          Contingent
            Chicago, IL 60601                                                Unliquidated
                                                                             Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 11                                                                  What is the nature of the claim?              See attached                  $ $25,357.79
            Cuyahoga County Treasurer
            2079 E 9th St                                            As of the date you file, the claim is: Check all that apply
            Cleveland, OH 44115                                              Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $144,157.79
                                                                                    Value of security:                               - $ $118,800.00
            Contact phone                                                           Unsecured claim                                    $ $25,357.79


 12                                                                  What is the nature of the claim?              Lot on Frost Road             $ $22,892.06
            Estate of Marion Rose Nathan
            c/o Frances Nathan Rutt                                  As of the date you file, the claim is: Check all that apply
            11721 Ambleside Dr                                               Contingent
            Potomac, MD 20854                                                Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $50,000.00
                                                                                    Value of security:                               - $ $33,600.00
            Contact phone                                                           Unsecured claim                                    $ $22,892.06


 13                                                                  What is the nature of the claim?              Professional Services         $ $20,000.00
            Richard A. Baumgart
            Dettelbach, Sicherman &                                  As of the date you file, the claim is: Check all that apply
            Baumgart LL                                                      Contingent
            55 Public Sq FL 21                                               Unliquidated
            Cleveland, OH 44113-1902                                         Disputed
                                                                             None of the above apply



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




           17-17361-aih                Doc 263              FILED 10/09/18                 ENTERED 10/09/18 13:09:23                             Page 4 of 22
                                                                                                                                                               10/09/18 1:07PM




 Debtor 1          Richard McKay Osborne, Sr.                                                       Case number (if known)            17-17361


                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 14                                                                  What is the nature of the claim?              Professional Services         $ $2,100.00
            Gregory M. Dennin, Esq.
            Dennin & Dennin                                          As of the date you file, the claim is: Check all that apply
            2745 Main St                                                     Contingent
            Lake Placid, NY 12946                                            Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 15                                                                  What is the nature of the claim?                                            $ $1,371.00
            Ecolawn.net
            990 Erie Rd                                              As of the date you file, the claim is: Check all that apply
            Unit #P                                                          Contingent
            Eastlake, OH 44094                                               Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 16                                                                  What is the nature of the claim?                                            $ $1,325.46
            Deep Springs Trout Club
            11069 Chardon Rd                                         As of the date you file, the claim is: Check all that apply
            Chardon, OH 44024                                                Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 17                                                                  What is the nature of the claim?              Great Falls Emergency $ $1,284.00
                                                                                                                   Servic
            Hlth Care Bl


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                           Page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




           17-17361-aih                Doc 263              FILED 10/09/18                 ENTERED 10/09/18 13:09:23                             Page 5 of 22
                                                                                                                                                             10/09/18 1:07PM




 Debtor 1          Richard McKay Osborne, Sr.                                                       Case number (if known)            17-17361

            2600 S Garfield St                                       As of the date you file, the claim is: Check all that apply
            Missoula, MT 59801                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 18                                                                  What is the nature of the claim?              Court Costs                   $ $711.51
            Lake County Court of Common
            Pleas                                                    As of the date you file, the claim is: Check all that apply
            Civil Clerk                                                      Contingent
            47 N Park Pl                                                     Unliquidated
            Painesville, OH 44077                                            Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 19                                                                  What is the nature of the claim?                                            $ $395.00
            Walker Brothers Construction
            284 Richmond St                                          As of the date you file, the claim is: Check all that apply
            Painesville, OH 44077                                            Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 20                                                                  What is the nature of the claim?              Collection Attorney           $ $145.00
                                                                                                                   Nationwide Insurance
            Credit Collections Services
            Attention: Bankruptcy                                    As of the date you file, the claim is: Check all that apply
            725 Canton Street                                                Contingent
            Norwood, MA 02062                                                Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




           17-17361-aih                Doc 263              FILED 10/09/18                 ENTERED 10/09/18 13:09:23                             Page 6 of 22
                                                                                                                                                             10/09/18 1:07PM




 Debtor 1          Richard McKay Osborne, Sr.                                                       Case number (if known)            17-17361

                                                                                   Value of security:                                -$
            Contact phone                                                          Unsecured claim                                    $


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Richard McKay Osborne, Sr.                                                   X
       Richard McKay Osborne, Sr.                                                           Signature of Debtor 2
       Signature of Debtor 1


       Date      October 9, 2018                                                            Date




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




           17-17361-aih                Doc 263              FILED 10/09/18                  ENTERED 10/09/18 13:09:23                            Page 7 of 22
                                                                                                                                                                                10/09/18 1:07PM


 Fill in this information to identify your case:

 Debtor 1                   Richard McKay Osborne, Sr.
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF OHIO

 Case number           17-17361
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................    $         9,303,470.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................         $         1,528,715.26

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................    $        10,832,185.26

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                     $        26,266,833.96

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                           $            360,000.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                             $         6,485,637.56


                                                                                                                                     Your total liabilities $           33,112,471.52


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................              $             32,091.70

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                          $             32,084.06

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy




              17-17361-aih                 Doc 263              FILED 10/09/18                       ENTERED 10/09/18 13:09:23                                   Page 8 of 22
                                                                                                                                                10/09/18 1:07PM

 Debtor 1      Richard McKay Osborne, Sr.                                                 Case number (if known) 17-17361

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $            360,000.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                  0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            360,000.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                      page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




          17-17361-aih                 Doc 263              FILED 10/09/18        ENTERED 10/09/18 13:09:23                         Page 9 of 22
                                                                                                                                                                            10/09/18 1:07PM


 Fill in this information to identify your case:

 Debtor 1                     Richard McKay Osborne, Sr.
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                NORTHERN DISTRICT OF OHIO

 Case number           17-17361
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
                                                                                                                            $360,000.0
 2.1          Diane M Osborne                                        Last 4 digits of account number       NA                        0           $360,000.00                     $0.00
              Priority Creditor's Name
              8255 Morley Rd                                         When was the debt incurred?           1999
              Mentor, OH 44060
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Alimony and Support

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              28117                                                Best Case Bankruptcy




           17-17361-aih                    Doc 263         FILED 10/09/18                    ENTERED 10/09/18 13:09:23                                  Page 10 of 22
                                                                                                                                                             10/09/18 1:07PM

 Debtor 1 Richard McKay Osborne, Sr.                                                                     Case number (if known)         17-17361

 4.1      Big Oats                                                   Last 4 digits of account number                                                        $8,996.58
          Nonpriority Creditor's Name
          38700 Pelton Rd                                            When was the debt incurred?           2017
          Willoughby, OH 44094
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
                                                                        Student loans
              Check if this claim is for a community
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2      Cobra Pipeline Company LTD                                 Last 4 digits of account number                                                        $6,391.51
          Nonpriority Creditor's Name
          3511 Lost Nation Rd                                        When was the debt incurred?           2017
          Suite 213
          Willoughby, OH 44094
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3      Crdt Systems                                               Last 4 digits of account number       0062                                                 $81.00
          Nonpriority Creditor's Name
          100 N Park                                                 When was the debt incurred?           Opened 4/18/14
          Helena, MT 59624
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Great Falls Clinic




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




         17-17361-aih                 Doc 263             FILED 10/09/18                  ENTERED 10/09/18 13:09:23                              Page 11 of 22
                                                                                                                                                             10/09/18 1:07PM

 Debtor 1 Richard McKay Osborne, Sr.                                                                     Case number (if known)         17-17361

 4.4      Credit Collections Services                                Last 4 digits of account number       6367                                               $145.00
          Nonpriority Creditor's Name
          Attention: Bankruptcy                                      When was the debt incurred?           Opened 10/15
          725 Canton Street
          Norwood, MA 02062
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Nationwide Insurance


          Cuyahoga County Common Pleas
 4.5      Ct                                                         Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          Clerk of Court- Civil                                      When was the debt incurred?           various
          1200 Ontario St FL1
          Cleveland, OH 44113
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Court costs and fees


 4.6      Deep Springs Trout Club                                    Last 4 digits of account number                                                        $1,325.46
          Nonpriority Creditor's Name
          11069 Chardon Rd                                           When was the debt incurred?           2017
          Chardon, OH 44024
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




         17-17361-aih                 Doc 263             FILED 10/09/18                  ENTERED 10/09/18 13:09:23                              Page 12 of 22
                                                                                                                                                             10/09/18 1:07PM

 Debtor 1 Richard McKay Osborne, Sr.                                                                     Case number (if known)         17-17361

          DONNELLEY FINANCIAL
 4.7      SOLUTIONS INC                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          35 W WACKER DR 35TH FLOOR                                  When was the debt incurred?
          Chicago, IL 60601
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unknown


 4.8      Donnelley Financial Solutions, Inc.                        Last 4 digits of account number                                                      $65,346.10
          Nonpriority Creditor's Name
          35 W Wacker Dr FL 35                                       When was the debt incurred?           6-7/2016
          Chicago, IL 60601
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Printing Services


 4.9      Ecolawn.net                                                Last 4 digits of account number                                                        $1,371.00
          Nonpriority Creditor's Name
          990 Erie Rd                                                When was the debt incurred?           2017
          Unit #P
          Eastlake, OH 44094
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




         17-17361-aih                 Doc 263             FILED 10/09/18                  ENTERED 10/09/18 13:09:23                              Page 13 of 22
                                                                                                                                                             10/09/18 1:07PM

 Debtor 1 Richard McKay Osborne, Sr.                                                                     Case number (if known)         17-17361

 4.1
 0        Greenberg Traurig,                                         Last 4 digits of account number       Unknown                                        $30,000.00
          Nonpriority Creditor's Name
          c/o Mimi Bahcall, Esq.                                     When was the debt incurred?           2014-2016
          77 W Wacker Dr Ste 3100
          Chicago, IL 60601
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Professional Services


 4.1
 1        Gregory M. Dennin, Esq.                                    Last 4 digits of account number       na                                               $2,100.00
          Nonpriority Creditor's Name
          Dennin & Dennin                                            When was the debt incurred?           2017
          2745 Main St
          Lake Placid, NY 12946
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Professional Services


 4.1
 2        Heisley-Hopkins, LLC                                       Last 4 digits of account number                                                    $3,390,435.49
          Nonpriority Creditor's Name
          c/o Zack Burkons Receiver                                  When was the debt incurred?           various
          1621 Euclid Ave Ste 408
          Cleveland, OH 44115
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         booked loans to Debtor on books and
              Yes                                                       Other. Specify   records of creditor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




         17-17361-aih                 Doc 263             FILED 10/09/18                  ENTERED 10/09/18 13:09:23                              Page 14 of 22
                                                                                                                                                             10/09/18 1:07PM

 Debtor 1 Richard McKay Osborne, Sr.                                                                     Case number (if known)         17-17361

 4.1
 3        Illuminating Company                                       Last 4 digits of account number                                                              $0.06
          Nonpriority Creditor's Name
          PO Box 3638                                                When was the debt incurred?           2017
          Akron, OH 44309
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Royalty


 4.1
 4        John D. Resources LLC                                      Last 4 digits of account number                                                      $55,015.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           various
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         booked loans to Debtor on books and
              Yes                                                       Other. Specify   records of creditor


 4.1
 5        Josh Leonardi                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          7325 Reynolds Rd                                           When was the debt incurred?           2014
          Mentor, OH 44060
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         claims from sales contract for 7325
              Yes                                                       Other. Specify   Reynolds Rd




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




         17-17361-aih                 Doc 263             FILED 10/09/18                  ENTERED 10/09/18 13:09:23                              Page 15 of 22
                                                                                                                                                             10/09/18 1:07PM

 Debtor 1 Richard McKay Osborne, Sr.                                                                     Case number (if known)         17-17361

 4.1      Lake County Court of Common
 6        Pleas                                                      Last 4 digits of account number       1819                                               $711.51
          Nonpriority Creditor's Name
          Civil Clerk                                                When was the debt incurred?           2017
          47 N Park Pl
          Painesville, OH 44077
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Court Costs


 4.1
 7        Ludlow Natural Gas Co. LLC                                 Last 4 digits of account number                                                      $23,104.82
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           various
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         booked loans to Debtor on books and
              Yes                                                       Other. Specify   records of creditor


 4.1
 8        McKay Real Estate Corp.                                    Last 4 digits of account number                                                     $427,318.17
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           various
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         booked loans to Debtor on books and
              Yes                                                       Other. Specify   records of creditor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




         17-17361-aih                 Doc 263             FILED 10/09/18                  ENTERED 10/09/18 13:09:23                              Page 16 of 22
                                                                                                                                                             10/09/18 1:07PM

 Debtor 1 Richard McKay Osborne, Sr.                                                                     Case number (if known)         17-17361

 4.1
 9        Mentor Lumber                                              Last 4 digits of account number                                                     $142,091.44
          Nonpriority Creditor's Name
          7180 Center St                                             When was the debt incurred?           2017
          Mentor, OH 44060
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 0        Orwell Natural Gas                                         Last 4 digits of account number                                                              $9.45
          Nonpriority Creditor's Name
          PO Box 73139                                               When was the debt incurred?           2017
          Cleveland, OH 44193-3139
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   on books and records of company


 4.2
 1        OsAir Inc.                                                 Last 4 digits of account number                                                    $2,051,251.94
          Nonpriority Creditor's Name
          7001 Center St                                             When was the debt incurred?           various
          Mentor, OH 44060
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         booked loans to Debtor on books and
              Yes                                                       Other. Specify   records of creditor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




         17-17361-aih                 Doc 263             FILED 10/09/18                  ENTERED 10/09/18 13:09:23                              Page 17 of 22
                                                                                                                                                             10/09/18 1:07PM

 Debtor 1 Richard McKay Osborne, Sr.                                                                     Case number (if known)         17-17361

 4.2
 2        Portage County Common Pleas                                Last 4 digits of account number       various                                          Unknown
          Nonpriority Creditor's Name
          Civil Division                                             When was the debt incurred?           2017-2018
          PO BOX 1035
          Ravenna, OH 44266-1035
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Court Costs


 4.2
 3        Rea & Assoc. Inc                                           Last 4 digits of account number                                                      $77,725.00
          Nonpriority Creditor's Name
          ATTN Ray Ondersin                                          When was the debt incurred?           2017
          7201 Center St
          Mentor, OH 44060
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Professional Services


 4.2
 4        Richard A. Baumgart                                        Last 4 digits of account number       NA                                             $20,000.00
          Nonpriority Creditor's Name
          Dettelbach, Sicherman & Baumgart                           When was the debt incurred?           Various
          LL
          55 Public Sq FL 21
          Cleveland, OH 44113-1902
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Professional Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




         17-17361-aih                 Doc 263             FILED 10/09/18                  ENTERED 10/09/18 13:09:23                              Page 18 of 22
                                                                                                                                                             10/09/18 1:07PM

 Debtor 1 Richard McKay Osborne, Sr.                                                                     Case number (if known)         17-17361

 4.2
 5        Tony Schreiber's Hauling                                   Last 4 digits of account number                                                          $450.00
          Nonpriority Creditor's Name
          PO Box 1106                                                When was the debt incurred?           2017
          Fairport, OH 44077
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 6        Walker Brothers Construction                               Last 4 digits of account number                                                          $395.00
          Nonpriority Creditor's Name
          284 Richmond St                                            When was the debt incurred?           2017
          Painesville, OH 44077
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 7        William Wuliger, Esq.                                      Last 4 digits of account number                                                     $118,105.41
          Nonpriority Creditor's Name
          Wuliger & Wuliger                                          When was the debt incurred?
          2003 St Clair Ave
          Cleveland, OH 44114
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Professional Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




         17-17361-aih                 Doc 263             FILED 10/09/18                  ENTERED 10/09/18 13:09:23                              Page 19 of 22
                                                                                                                                                                     10/09/18 1:07PM

 Debtor 1 Richard McKay Osborne, Sr.                                                                     Case number (if known)          17-17361

 4.2
 8         Yellowbrick Storage LLC                                   Last 4 digits of account number                                                              $63,267.62
           Nonpriority Creditor's Name
                                                                     When was the debt incurred?           various
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         booked loans to Debtor on books and
              Yes                                                       Other. Specify   records of creditor

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
  COLE, AARON M                                                Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 2323 PARK AVE                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Cincinnati, OH 45206
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Aaron M Cole                                                  Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Thomas & Thomas                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 2323 Park Av
 Cincinnati, OH 45206-2788
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CSEA-Cuyahoga                                                 Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 93318                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44101-5318
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CSEA-Lake County                                              Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 177 Main St                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Painesville, OH 44077-9967
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cuyahoga County Prosecutor                                    Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 General Civil Division                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 1200 Ontario St FL 8
 Cleveland, OH 44113
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Joseph Svete Esq.                                             Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 100 Parker Ct Ste 3                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Chardon, OH 44024
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 KARAN A. MOSS, ESQ.                                           Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 WITSCHEY WITSCHEY & FIRESTINE                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 CO.,
 405 ROTHROCK ROAD, SUITE 103

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 11 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy




         17-17361-aih                 Doc 263             FILED 10/09/18                  ENTERED 10/09/18 13:09:23                                Page 20 of 22
                                                                                                                                                                     10/09/18 1:07PM

 Debtor 1 Richard McKay Osborne, Sr.                                                                     Case number (if known)          17-17361

 Akron, OH 44321
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lake County Prosecutor-Civil                                  Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 105 Main St                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 490
 Painesville, OH 44077
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Attorney General                                         Line of (Check one):                         Part 1: Creditors with Priority Unsecured Claims
 Collections Enforcement Section                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 attn Bankruptcy Staff
 150 E Gay ST Fl 21
 Columbus, OH 43215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portage County Prosecutor                                     Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Civil Division                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 241 S Chestnut St
 Ravenna, OH 44266
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 United States Attorney General                                Line of (Check one):                         Part 1: Creditors with Priority Unsecured Claims
 Main Justice Bldg                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 10th & Constitution Ave NW
 Washington, DC 20530
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Attorney-- ND Ohio                                         Line of (Check one):                         Part 1: Creditors with Priority Unsecured Claims
 Attn Bankruptcy Section                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 801 W Superior Ave Ste 400
 Cleveland, OH 44113-1852
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                  360,000.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                  360,000.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                6,485,637.56

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                6,485,637.56




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 12 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy




         17-17361-aih                 Doc 263             FILED 10/09/18                  ENTERED 10/09/18 13:09:23                                Page 21 of 22
                                                                                                                                                    10/09/18 1:07PM




 Fill in this information to identify your case:

 Debtor 1                    Richard McKay Osborne, Sr.
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number              17-17361
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Richard McKay Osborne, Sr.                                            X
              Richard McKay Osborne, Sr.                                                Signature of Debtor 2
              Signature of Debtor 1

              Date       October 9, 2018                                                Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




           17-17361-aih                   Doc 263         FILED 10/09/18           ENTERED 10/09/18 13:09:23                       Page 22 of 22
